Citation Nr: 0825684	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus for the period from January 12, 1993, 
to May 8, 2001.

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of upper and lower extremities, from May 8, 2001, 
to May 3, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of the upper extremities from May 3, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

6.  Entitlement to a service connection for residuals of a 
cerebral vascular accident secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The veteran's case was remanded for additional 
development in April 2005, and again in July 2007.  

As an initial matter, the Board notes that the veteran 
submitted additional evidence in April and May 2008.  
Normally, a remand is necessary when evidence is received by 
the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  Here, however, the Board notes that 
the veteran has explicitly waived RO consideration of this 
evidence, and a remand therefore is not necessary.  

The Board also notes that in June 2008 the veteran submitted 
claims for service connection for kidney failure, heart 
disease, hardening of the arteries, gastroesophageal reflux 
disease (GERD), and peptic ulcer disease (PUD).  The veteran 
has also provided evidence in support of those claims.  Those 
claims, some of which have previously been denied, are 
referred to the RO for appropriate action.  Because those 
claims are not before the Board, remand for RO consideration 
of the accompanying evidence is not required.  DAV, supra.  

The Board notes that the veteran did not respond to a request 
by the Appeals Management Center (AMC) in August 2007 that he 
identify any evidence relevant to his claims.  However, in 
correspondence dated May 15, 2008, in response to a 
supplemental statement of the case (SSOC), the veteran listed 
six offices that have medical records or information related 
to his claims.  After careful review of the record, the Board 
is satisfied that, either the records have already been 
obtained by the agency of original jurisdiction (AOJ) and 
considered in its most recent adjudication of these claims, 
or that the records were among those submitted by the veteran 
on April 17, 2008, and that they are related to the newly 
submitted claims discussed in the preceding paragraph rather 
than to the issues on appeal here.  A remand for the purpose 
of obtaining the newly identified records therefore is not 
required.  Id.  

The record indicates that the veteran indirectly expressed 
his intention to claim a total disability evaluation based on 
individual unemployability (TDIU) in a July 2003 letter from 
him to his accredited representative, which the 
representative forwarded to the AOJ, albeit without an 
expression that a formal claim was being made.  This issue is 
referred to the RO for appropriate action.  

By a June 2002 rating decision, the RO granted service 
connection for diabetes mellitus type II and assigned a 40 
percent evaluation, effective from July 9, 2001.  In a March 
2004 rating decision, the RO assigned a 20 percent evaluation 
for the service-connected diabetes mellitus type II, 
effective from January 12, 1993, and assigned the 40 percent 
evaluation for diabetes mellitus type II with peripheral 
neuropathy of the bilateral upper and lower extremities and 
erectile dysfunction, effective from May 8, 2001.  By a 
September 2006 rating decision, the AMC re-characterized the 
issue as diabetes mellitus with erectile dysfunction, and 
assigned a 20 percent disability rating effective from May 3, 
2006.  Separate 10-percent ratings for peripheral neuropathy 
of the right and left lower extremity were also awarded.  

Peripheral neuropathy of the upper extremities that had 
previously been included in the 40 percent rating was not 
included as part of disability for which the 20 percent 
rating was assigned by the AMC effective May 3, 2006.  The 
Board has included peripheral neuropathy of the upper 
extremities in the characterization of that issue.  In its 
March 2007 remand, the Board ordered that consideration be 
given as to whether separate compensable ratings are 
warranted for peripheral neuropathy of the upper extremities.  
Notwithstanding the veteran's representative's assertion to 
the contrary, in the course of the remand the AMC did 
consider whether separate compensable ratings are warranted 
for peripheral neuropathy of the upper extremities, and found 
that they are not.  Being non-compensable, bilateral 
peripheral neuropathy of the upper extremities are considered 
part of the diabetic process under Diagnostic Code 7913, the 
diagnostic code under which the veteran's diabetes is rated.  
38 C.F.R. § 4.119.  Because separate ratings were assigned 
for peripheral neuropathy of the lower extremities, and 
because this disability was part of the issue previously 
developed for appellate review, the question of higher 
ratings for peripheral neuropathy of the lower extremities is 
also before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the diabetes mellitus and 
peripheral neuropathy rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized those issues as set 
forth on the title page, and will evaluate the related claims 
as staged by the RO, also as indicated on the title page.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  From January 12, 1993, to May 8, 2001, the veteran's 
diabetes mellitus was manifested by the need for insulin and 
a restricted diet; the veteran did not require regulation of 
activities.  

2.  In the period from May 8, 2001, to May 3, 2006, the 
veteran's diabetes mellitus with erectile dysfunction and 
peripheral neuropathy of upper and lower extremities, was 
evidenced by the need for insulin or oral hypoglycemic agent, 
and a restricted diet; there were no episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalizations or 
twice-a-month visits to a diabetic care provider.  

3.  Since May 3, 2006, the veteran's diabetes mellitus with 
erectile dysfunction and peripheral neuropathy of the upper 
extremities has been manifested by the need for insulin or 
oral hypoglycemic agent, and a modified diet; there is no 
objective evidence of peripheral neuropathy symptoms in the 
upper extremities; there have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or diabetic care provider visits.  

4.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by mild wholly sensory symptoms.  

5.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by mild wholly sensory symptoms.  

6.  The veteran did not have a cerebrovascular accident (CVA) 
that is etiologically related to his service-connected 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 20 percent for the veteran's service-connected 
diabetes mellitus for the period from January 12, 1993, to 
May 8, 2001, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for diabetes mellitus with erectile dysfunction 
and peripheral neuropathy of upper and lower extremities, 
from May 8, 2001, to May 3, 2006, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913.  

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus with erectile dysfunction 
and peripheral neuropathy of the upper extremities from May 
3, 2006, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913. 

4.  The criteria for an initial rating in excess of 10 
percent for the veteran's peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for the veteran's peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520. 

6.  The veteran did not have a cerebrovascular accident (CVA) 
that was proximately due to or the result of his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and June 2003, July 2005, and August 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) for each issue appealed, and SSOCs reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Diabetes

As noted in the Introduction, the veteran was service 
connected for type II diabetes by a June 2002 rating 
decision, and assigned a 40 percent evaluation, effective 
from July 9, 2001.  In a March 2004 rating decision, the RO 
assigned a 20 percent evaluation for the service-connected 
diabetes, effective from January 12, 1993, and assigned the 
40 percent evaluation for diabetes with peripheral neuropathy 
of the bilateral upper and lower extremities and erectile 
dysfunction, effective from May 8, 2001.  See Nehmer v. U.S. 
Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III) 
(stipulation and order obligated VA to pay retroactive 
benefits to all qualifying veterans who applied for benefits 
anytime after 1989, even if claims asserted by such veterans 
were originally denied under regulations that were valid at 
the time).  By a September 2006 rating decision, the AMC re-
characterized the issue as diabetes mellitus with erectile 
dysfunction, and assigned a 20 percent disability rating 
effective from May 3, 2006.  Separate 10-percent ratings for 
peripheral neuropathy of the right and left lower extremity 
were also assigned.  

Also as noted, the Board has included the issues of 
peripheral neuropathy of the upper extremities in the issue 
of entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction from May 3, 2006.  



A.  Background

The record shows that the veteran was diagnosed with 
"borderline diabetes" in 1986.  A private treatment record 
from the Ochsner Clinic indicates that he was put on a diet, 
which brought his blood sugars down dramatically, and later 
given oral blood glucose lowering drugs.  A June 1991 VA 
treatment note indicates that the veteran had been using 
insulin for three years.  An August 1991 treatment note 
reported that the veteran was doing well on his insulin 
regimen and diet.  A treatment note thought to be from 
February 1993 indicates that the veteran reported late 
afternoon hypoglycemia; home glucose fasting readings were 
reported as being in the  range of 80-104.  A VA clinic note 
in May 1993 reporting a routine follow-up visit characterized 
the veteran's diabetes as stable.  A December 1993 VA general 
medical examination reported that the veteran was an insulin-
dependent diabetic, which the examiner characterized as 
poorly controlled, though no explanation was given for that 
evaluation.  

Treatment notes from the Lovelace Health System beginning in 
April 1985 note the initial diagnosis and ongoing treatment 
of diabetes.  A July 1999 entry noted the veteran's ongoing 
treatment for diabetes, and noted that he reported complaints 
of numbness and tingling in his hands and feet.  The 
treatment notes discuss dietary restrictions, but do not 
mention regulation of activities.  

A March 2003 To-Whom-It-May-Concern note from a VA 
physician's assistant (PA) noted that the veteran was being 
treated for hyperlipidemia, hypertension, neuropathy of the 
hands and feet, impotence, depression, kidney failure, and 
retinopathy, all of which were described as having derived 
from his diabetes.  The PA did not provide any clinical 
evidence or rationale for his assessments.  The veteran was 
scheduled in April 2003 for VA examinations related to his 
claimed diabetes and hypertension, and a December 2003 
examination related to the diabetes , but he failed to report 
for those examinations.  

The veteran testified at a hearing at the RO in October 2003.  
He testified that he was taking insulin for his diabetes, and 
that he had to regulate his activities in connection with his 
insulin intake in order to maintain his blood sugar levels.  
He testified that he was being followed every 30 days for his 
diabetes, and also averred that he was supposed to be 
followed every two weeks, but had not scheduled biweekly 
visits owing to his primary care physician being on medical 
leave.  He also testified that he had not been hospitalized 
for either ketoacidosis or hypoglycemia.  

A January 2004 VA eye examination reported that the veteran 
had mild non-proliferative diabetic retinopathy in each eye, 
corrected vision of 20/20, mild pre-surgical cataracts in 
each eye that were more likely than not related to diabetes, 
and pseudo-ocular hypertension, not related to diabetes.  

A November 2004 VA treatment note indicated that the veteran 
was still taking insulin for his diabetes, and that a foot 
examination done in June 2004 revealed decreased monofilament 
sensation at the toes bilaterally.  

A December 2004 decision by the Social Security 
Administration (SSA) found the veteran to be disabled as 
defined by the Social Security Act, and that one of the bases 
of the disability was determined to be his diabetes mellitus 
(which the SSA decision characterized as Type I diabetes).  

The veteran was afforded several VA examinations in May 2006 
in connection with his claimed and service-connected 
disabilities.  The examiner reported that the veteran had had 
no episodes of ketoacidosis or hypoglycemic reactions, and no 
hospitalization for either.  The examiner reported that the 
veteran is not on a restricted diet, but, rather, takes a 
general diet with advice on watching his caloric and 
carbohydrate intake.  The veteran's weight over the preceding 
year was essentially stable.  The examiner also reported that 
there was no restriction prescribed for the veteran's 
physical activity, and that, in fact, he had been advised to 
be physically active and to walk.  The veteran was reported 
to be on two types of insulin, each administered twice daily.  

The examiner noted that the veteran was seen by his diabetic 
care provider at least once every six months.  The veteran 
had no symptoms such as anal pruritus or loss of strength 
that was associated with his diabetes, but does have diabetic 
retinopathy.  Hypertension was associated with the veteran's 
diabetes.  Neurologic symptoms were said to include decreased 
sensation to touch on monofilament test on both feet.  The 
veteran gave a history of having burned a finger on a 
hotplate due to diminished sensation in his hands; the burn 
was mild and had healed.  There was no reported bladder or 
bowel functional impairment.  

The examiner noted that neurological examination was 
essentially within normal limits except for diminished 
sensation to touch with monofilament in both feet.  The rest 
of deep tendon reflexes in the upper and lower extremities 
were physiologic and equal.  There was no gross motor 
deficit, and muscle bulk and strength in the upper and lower 
extremities were normal.  Cranial nerves II through XII were 
in tact, and there was no problem with smell sensation.  The 
veteran had diabetic retinopathy, but visual acuity was 
within normal limits according to an eye examination earlier 
in the month.  The skin was normal, with no lesions.  The 
veteran's hemoglobin A1C was 9.1, with normal being between 
four and six.  BUN, creatinine, and kidney function were 
within normal limits, as was urinalysis.  

The examiner diagnosed adult-onset (Type II) diabetes 
mellitus that was characterized as not in good control.  The 
peripheral neuropathy of the lower extremities was identified 
as being related to the veteran's diabetes, and the 
hypertension was said to be at least as likely as not related 
to the diabetes.  Finally, the examiner stated that there 
were no limitations to activities of daily living, and no 
physical restrictions in regard to the veteran's diabetes.  

An October 2006 treatment note indicated that the veteran was 
very non compliant with medications, and had come to the ER 
complaining of headaches apparently related to a fall in 
which he had hit his head.  A November 2006 treatment note 
reported an A1C of 8.1 earlier in the year, suggesting 
uncontrolled diabetes.  The note listed several complaints, 
primarily related to his concerns about medication 
interactions, which he stated as a reason for noncompliance 
with medications.  The veteran was asked to follow up in two 
to three weeks in the open clinic.  A December 2006 treatment 
note indicates that the veteran was told to return to the 
clinic in six months.  

Several primary care pharmacy notes indicate that the veteran 
has been encouraged to modify his lifestyle, including a low 
cholesterol diet, increased exercise, and compliance with 
prescribed medicines.  An August 2007 primary care treatment 
note indicated that the veteran's diabetes was coming along 
"pretty good," with blood sugars in the range of 90-115, 
though that day's blood sugars were elevated, and the 
veteran's A1C was at 8.0.  No mention was made of any 
restriction of activities due to the veteran's diabetes.  He 
was asked to return to the clinic in four to six weeks.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007). 

The veteran's diabetes mellitus is evaluated utilizing the 
rating criteria found at Diagnostic Code 7913.  38 C.F.R. 
§ 4.119.  The current version of Diagnostic Code 7913 
provides that a 10 percent rating is for application when 
diabetes is manageable by restricted diet only.  A 20 percent 
rating is for application when diabetes requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is for application when diabetes 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is for application when 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is for 
application when diabetes mellitus requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  The term 
"regulation of activities" is defined as "avoidance of 
strenuous occupational and recreational activities."  Id.  

The criteria in effect prior to a 1996 change in the 
regulation allowed for a 10 percent rating when diabetes was 
mild, controlled by restricted diet, without insulin; without 
impairment of health or vigor or limitation of activity.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995); 61 Fed. Reg. 
20446 (May 7, 1996).  A 20 percent rating was warranted for 
moderate disability, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Id.  A 40 percent rating was warranted for 
moderately severe disability, requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  Id.  A 60 percent rating was warranted for 
severe disability; with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritis 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  Id.  

1.  January 12, 1993, to May 8, 2001

Applying the rating criteria to the relevant evidence 
discussed above, the Board finds that, for the period from 
January 12, 1993, to May 8, 2001, a rating higher than the 
currently assigned 20 percent is not warranted.  As noted, a 
40 percent rating is for application when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.  The old criteria characterized such difficulties 
as "moderately severe."  The evidence shows that, during 
this time period, the veteran was "stable" and "doing 
well" maintaining a restricted diet and taking insulin.  
There is no evidence that his diabetes required regulation of 
activities as defined by VA regulation ("avoidance of 
strenuous occupational and recreational activities").  
Additionally, there was no suggestion that the veteran had 
any complications such as neuropathy or retinopathy that 
caused disabling manifestations that warranted a compensable 
rating.  Entitlement to an initial rating higher than the 
assigned 20 percent rating, for the period from January 12, 
1993, to May 8, 2001, therefore is not warranted.  

2.  May 8, 2001, to May 3, 2006

Applying the rating criteria to the relevant evidence 
discussed above, the Board finds that, for the period from 
January 12, 1993, to May 8, 2001, a rating higher than the 
currently assigned 40 percent is not warranted.  As noted, a 
60 percent rating is for application when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Here, the evidence of record does not show that the veteran's 
diabetes warrants a 60 percent rating.  At the veteran's 
October 2003 hearing, he testified that he had not been 
hospitalized for either ketoacidosis or hypoglycemia, and the 
May 2006 VA examiner also reported that there had been no 
hospitalizations.  There is no evidence of record that the 
veteran has been required to maintain twice-a-month visits to 
a diabetic care provider for ketoacidosis or hypoglycemic 
reactions.  To the contrary, as discussed in the background 
section above, the veteran's directions to return to the 
clinic for treatment has typically been measured in months, 
and have not been specifically related to ketoacidosis or 
hypoglycemic reactions.  Even if the evidence for this period 
is considered in the context of the old criteria, the veteran 
did not experience the episodes of ketoacidosis or 
hypoglycemic reactions required for the 60 percent rating.  
Although the veteran was found to have retinopathy, there is 
no indication that he had weight loss or loss of strength, or 
that he had episodes of ketoacidosis or hypoglycemic 
reactions.  In sum, for the period May 8, 2001, to May 3, 
2006, the veteran's diabetes more nearly approximates the 
criteria required for the assigned 40 percent disability 
rating than for the higher, 60 percent, rating, and an 
increase is therefore denied.  

3.  From May 3, 2006

Effective May 3, 2006, the veteran's diabetes was rated as 
being 20 percent disabling; the 20 percent rating coincided 
with the award of separately compensable 10 percent ratings 
for peripheral neuropathy of the lower extremities.  The 
veteran contends that his diabetes should be rated higher 
than the presently assigned 20 percent.  The Board finds that 
the evidence of record does not support a higher rating.  

While there is some evidence that the veteran still must 
carefully monitor his diet and take insulin to regulate his 
blood sugar, none of the competent medical evidence of record 
indicates that regulation of activities, as defined by VA 
regulation, is required.  None of the medical treatment notes 
from this period indicates that he has been advised to avoid 
strenuous occupational and recreational activities.  To the 
contrary, the evidence indicates that the veteran has been 
encouraged to increase his exercise.  Additionally, as 
before, there is no indication that he was having any 
problems with ketoacidosis or hypoglycemic reactions.

At his October 2003 hearing, the veteran testified that he 
had to regulate his activities in connection with his insulin 
intake in order to maintain his blood sugar levels.  He 
indicated that his blood sugar levels depend on his level of 
activities and the type of food he consumes, that he adjusts 
food input to correct for rapid sugar drop after exercise, 
and that lack of exercise elevates his blood sugar.  These 
typical diabetic coping activities, however, are not 
avoidance of strenuous occupational and recreational 
activities as contemplated by the rating criteria.  

Moreover, as noted, the veteran's May 2006 examiner reported 
that there had been no episodes of ketoacidosis or 
hypoglycemic reactions, and no hospitalization for either.  
The examiner also reported that the veteran is not on a 
restricted diet, that there is no restriction on the 
veteran's physical activity, and that, in fact, he had been 
advised to be physically active and to walk.  The examiner 
also noted that neurologic symptoms included decreased 
sensation to touch on monofilament test on both feet, but 
reported no neurological abnormalities as regards the upper 
extremities, even in light of the veteran's assertion that he 
had burned a finger on a hotplate due to diminished sensation 
in his hands.  There was no reported bladder or bowel 
functional impairment.  The examiner diagnosed diabetes with 
peripheral neuropathy of the lower extremities, as well as 
hypertension that was said to be related to the diabetes.  
The examiner specifically stated that there were no 
limitations to activities of daily living, and no physical 
restrictions in regard to diabetes.  Additionally, the 
veteran has been found to have erectile dysfunction for which 
special monthly compensation has been awarded.  A higher rate 
of special monthly compensation is not provided for this 
complication of diabetes.  38 U.S.C.A. § 1114.  

In light of the foregoing, the Board finds that, for the 
period beginning May 3, 2006, the veteran's diabetes more 
nearly approximates the criteria required for the currently 
assigned 20 percent disability rating than for the higher, 40 
percent, rating, and an increase is therefore denied.  

III.  Peripheral Neuropathy 

As noted, by a September 2006 rating decision, the AMC re-
characterized the diabetes issue and thereby separated the 
once-included issues of bilateral peripheral neuropathy of 
the lower extremities, and assigned separate 10 percent 
ratings for peripheral neuropathy of the right and left lower 
extremities.  

The veteran's peripheral neuropathy of the bilateral lower 
extremities is currently rated as being 10 percent disabling, 
effective from May 3, 2006, the date of the first of several 
VA examinations given in connection with these claims.  As 
will be recalled, a May 2006 VA examiner diagnosed peripheral 
neuropathy of the lower extremities, and reported that the 
veteran had decreased sensation to touch on monofilament test 
on both feet.  Other than that, neurological examination was 
essentially within normal limits except for ankle jerk that 
was 1+ bilaterally.  

There is no diagnostic code specifically assigned for 
evaluating peripheral neuropathy of the lower extremities; it 
therefore is rated by analogy to Diagnostic Code 8520, 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8520, a 10 percent rating is for application 
when there is mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is for application when there is moderate 
incomplete paralysis.  A note accompanying the rating 
criteria says, in part, that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  

Here, given the medical evidence of record, primarily the 
report of the veteran's May 2006 VA examination, the Board 
finds that the veteran's bilateral peripheral neuropathy of 
the lower extremities disability picture more nearly 
approximates the criteria required for the presently assigned 
10 percent rating for mild incomplete paralysis, and that a 
higher rating is not warranted.  A higher rating is not 
warranted because the evidence shows that the only 
involvement is wholly sensory, and that no loss or impairment 
of function other than the decreased sensation to 
monofilament touch to both feet has been identified as being 
related to the peripheral neuropathy of the lower 
extremities.  Accordingly, the Board finds that a rating 
higher than the currently assigned 10 percent for peripheral 
neuropathy of each of the lower extremities is not warranted, 
and the claims are denied.  

IV. Cerebrovascular Accident

The veteran contends that he had a cerebrovascular accident 
(CVA, or stroke) in 1999 that he claims is related to his 
diabetes.  Service connection for a CVA was denied in a 
rating decision dated in June 2002 because there was no 
evidence that the veteran had suffered a CVA.  There is 
considerable medical evidence of record, but it fails to show 
that the veteran suffered a CVA.  

A May 2006 examiner noted that the veteran suffered a closed 
head injury in service in 1973, with no apparent residual 
problems.  The veteran claimed he had had a stroke, which he 
told his examiner had occurred in 2000.  The "stroke" was 
described as a falling down with a period of transient 
weakness and drowsiness.  After this episode the veteran 
averred that he had "blackouts."  The examiner noted that 
November 1999 and September 2004 MRIs were compared and were 
normal with no temporal lobe or hippocampi abnormality.  
Because of continuing blackout spells the veteran was given 
an electroencephalogram in 2003, and again in October 2004, 
and they provided a definitive diagnosis of seizure disorder.  

The examiner noted that his review of the veteran's medical 
records found no evidence of any cerebrovascular accident or 
stroke.  There was only the one syncopal/collapse incident 
described above.  Examination revealed nothing that was 
stroke related.  The diagnosis was seizure disorder, with a 
notation that the examiner was unable to find any residual of 
cerebrovascular accident.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence that the veteran ever had 
a CVA or stroke.  There are no current treatment records 
showing complaints of, or treatment for stroke, and the 
veteran has offered only his belief that what has been 
clinically diagnosed as a seizure disorder was really a CVA.  
With no medical evidence of the claimed disability, the 
analysis ends, and service connection must be denied.  (The 
Board notes that service connection has been previously 
denied for what was characterized as chronic disease or 
disorder manifested by blackouts.)  

The veteran contends that he suffered a stroke in either 1999 
or 2000; however, there is no evidence of record showing that 
the veteran has the specialized medical education, training, 
and experience necessary to render competent medical 
diagnosis or opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the 
veteran's own assertions in this regard have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran did not have a cerebrovascular accident that is 
etiologically related to his military service.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus for the period from January 12, 1993, to 
May 8, 2001, is denied.

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of upper and lower extremities, from May 8, 2001, 
to May 3, 2006, is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of the upper extremities from May 3, 2006, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to a service connection for residuals of a 
cerebral vascular accident secondary to service-connected 
diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


